MEMORANDUM**
Judy Trowbridge, the putative spouse of decedent Charles Trowbridge, appeals the district court’s judgment awarding Charles’ pension benefits to Linda Trow-bridge, his first wife. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In this appeal, Judy Trowbridge argues that she, not Linda, was entitled to receive all of Charles’ pension benefits other than the community property interest that Linda accrued between 1959 and 1965. We disagree and affirm the judgment for the reasons stated in the district court’s Amended Findings of Fact and Conclusions of Law After Court Trial, entered November 24, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.